02-11-034-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00034-CR
 
 



Thomas William Jones


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 396th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Thomas William Jones entered an open plea of guilty to possession of less than
one gram of cocaine, and the trial court sentenced him to three years’
confinement.  See Tex. Health & Safety Code Ann. § 481.115(a),
(b) (West 2010); Tex. Penal Code Ann. § 12.42(a)(1) (West 2011).  Jones’s court-appointed
appellate counsel has filed a motion to withdraw as counsel and a brief in
support of that motion.  Counsel avers that in his professional opinion, the
appeal is frivolous.  Counsel’s brief and motion meet the requirements of Anders
v. California by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds for relief.  See 386 U.S.
738, 87 S. Ct. 1396 (1967).  This court informed Jones that he may file a
pro se brief, and he has done so.  The State declined to submit a brief in
response to the Anders brief or to Jones’s brief.
          Once
an appellant’s court-appointed attorney files a motion to withdraw on the
ground that the appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the record. 
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays
v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). 
Only then may we grant counsel’s motion to withdraw.  See Penson v. Ohio,
488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
          We
have carefully reviewed the record, Jones’s brief, and counsel’s brief.  We
agree with counsel that this appeal is wholly frivolous and without merit; we
find nothing in the record that might arguably support the appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see
also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). 
Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s
judgment.
 
 
BILL MEIER
JUSTICE
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October 27, 2011




[1]See Tex. R. App. P. 47.4.